THOMPSON, Judge.
Guss Fennell appeals an order of the trial court which struck portions of his third amended complaint. Because the trial court’s order is a non-final non-appealable order, this appeal must be dismissed for lack of jurisdiction. See Niesz v. R. P. Morgan Bldg. Co., Inc., 401 So.2d 822, 822-823 (Fla. 5th DCA 1981); One Thousand Oaks, Inc. v. Dade Sav. & Loan Ass’n, 417 So.2d 1135, 1135-1136 (Fla. 5th DCA 1982).
The gravamen of Fennell’s law suit is the allegation of excessive use of force by employees of the Sheriff of Orange County, Florida. The trial court struck portions of Fennell’s complaint containing case law, his interpretation of that case law and his request for a declaratory judgment on the issue of the use of excessive force. The remaining portions of the complaint all request relief for the alleged use of excessive force. The stricken portions do not constitute a separate and distinct cause of action independent of the remaining claims. Therefore, the striek*836en portions and the remaining portions are interdependent and cannot be appealed piecemeal. Fennell cannot appeal the striking of these portions until after the entry of a final judgment. Finney v. Wonder Dev. Corp., 392 So.2d 583 (Fla. 5th DCA 1980).
DISMISSED.
PETERSON and DIAMANTIS, JJ., concur.